Exhibit 10.2

LPL CONTRIBUTION AND ASSUMPTION AGREEMENT

This LPL Contribution and Assumption Agreement, dated as of December 27, 1991,
is entered into by and among LAKEHEAD PIPE LINE PARTNERS, L.P., a Delaware
limited partnership (the “Partnership”), LAKEHEAD PIPE LINE COMPANY, INC., a
Delaware corporation (the “Company”), and LAKEHEAD SERVICES, LIMITED
PARTNERSHIP, a Delaware limited partnership (the “LPL Partnership”).

RECITALS

WHEREAS, the Partnership and the Company have heretofore formed the LPL
Partnership pursuant to the Delaware Revised Uniform Limited Partnership Act
(the “Delaware Act”); and

WHEREAS, the Partnership contributed $10 to the capital of the LPL Partnership
and received a 1% general partner interest therein; and the Company contributed
$990 to the capital of the LPL Partnership and received a 99% limited partner
interest therein; and

WHEREAS, as of the date hereof, the Partnership and the Company have amended and
restated the Agreement of Limited Partnership of the LPL Partnership (the “LPL
Partnership Agreement”); and

WHEREAS, pursuant to the LPL Partnership Agreement, the Partnership has agreed
to contribute to the LPL Partnership, as a capital contribution thereto,
$205,090,909.09 million in cash and United States government securities in
exchange for (a) its continued 1% general partner interest in the LPL
Partnership and (b) the assumption of certain liabilities by the LPL
Partnership; and

WHEREAS, pursuant to the LPL Partnership Agreement, the Company has agreed to
contribute to the LPL Partnership, as a capital contribution thereto. $9 million
in cash and United States government securities in exchange for its continued
99% limited partner interest in the LPL Partnership; and



--------------------------------------------------------------------------------

WHEREAS, in connection with the above described contributions the LPL
Partnership has agreed to assume certain indebtedness and liabilities of the
Partnership and has agreed to indemnify the Partnership from and against certain
liabilities;

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Partnership, the Company and the LPL Partnership undertake and
agree as follows:

ARTICLE I

Definitions

The following capitalized terms shall have the meanings given below.

“Agreement” means this LPL Contribution and Assumption Agreement.

“Company” has the meaning assigned to such term in the opening paragraph of this
Agreement.

“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement dated as of the date hereof, by and among the Partnership, the
Operating Partnership and the Company.

“Delaware Act” has the meaning assigned to such term in the Recitals to this
Agreement.

“LPL Partnership” has the meaning assigned to such term in the Recitals to this
Agreement.

“Operating Partnership” means Lakehead Pipe Line Company, Limited Partnership, a
Delaware limited partnership.

“LPL Partnership Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Partnership” has the meaning assigned to such term in the opening paragraph of
this Agreement.

“Preference Units” means the preference units representing preference limited
partner interests in the Partnership.

“Revolving/Term Credit Facility” means the Revolving Credit and Term Loan
Facility Agreement dated as of December 12, 1991 by and among the Company, the
Partnership, the Operating Partnership, the LPL Partnership and the Bank of
Montreal, as agent, Harris Trust and Savings Bank, as collateral agent, and the
financial institutions listed therein, providing for an aggregate amount of
borrowings up to $275 million.

“Underwriters” means the several underwriters named in Schedule I in the
Underwriting Agreement.

“Underwriting Agreement” means the Underwriting Agreement dated as of
December 19, 1991, by and among the Partnership, the Company, Interprovincial
Pipe Line Inc. and Shearson Lehman Brothers Inc., Kidder, Peabody & Co.
Incorporated, Smith Barney, Harris Upham & Co. Incorporated and Dean Witter
Reynolds Inc., as representatives of the several underwriters named in Schedule
I thereto relating to the public offering of Preference Units.

ARTICLE II

Partnership Contribution to the LPL Partnership

2.1. Contribution. The Partnership hereby contributes to the LPL Partnership
$205,090,909.09 million in cash and United States government securities, in
exchange for (a) the consideration stated in Section 2.2 and (b) the assumption
of certain liabilities by the LPL Partnership as set forth in Article IV, and
the LPL Partnership hereby accepts such contribution, as a contribution to the
capital of the LPL Partnership.

 

-3-



--------------------------------------------------------------------------------

2.2. Consideration for Contribution. In consideration for the contribution
stated in Section 2.1, the LPL Partnership hereby continues the Partnership’s 1%
general partner interest in the LPL Partnership.

ARTICLE III

Company Contribution to the LPL Partnership

3.1. Contribution. The Company hereby contributes to the LPL Partnership $9
million in cash and United States government securities, in exchange for the
consideration stated in Section 3.2, and the LPL Partnership hereby accepts such
contribution, as a contribution to the capital of the LPL Partnership.

3.2. Consideration for Contribution. In consideration for the contribution
stated in Section 3.1, the LPL Partnership hereby continues the Company’s 99%
limited partner interest in the LPL Partnership.

ARTICLE IV

Assumption of Certain Liabilities by the LPL Partnership

In connection with the contribution by the Partnership of cash and United States
government securities to the LPL Partnership pursuant to Section 2.1, the LPL
Partnership hereby assumes and agrees to duly and timely perform all of the
Partnership’s obligations under the Revolving/Term Credit Facility and to duly
and timely pay and discharge the outstanding indebtedness of the Partnership
under the Revolving/Term Credit Facility in the aggregate principal amount of
$205,000,000, together with any interest that may accrue on such outstanding
indebtedness; provided, however, that said assumption and agreement to duly and
timely perform the Partnership’s obligations under the Revolving/Term Credit
Facility and to duly and timely pay and discharge the outstanding indebtedness
of the Partnership under the Revolving/Term Credit Facility shall not increase
the obligation of the LPL Partnership with respect thereto beyond that of the
Partnership, waive any valid defense that was available to the Partnership with
respect thereto or enlarge any rights or remedies of any third party thereunder.

 

-4-



--------------------------------------------------------------------------------

ARTICLE V

Indemnification

The LPL Partnership shall indemnify, defend and hold harmless the Partnership,
its successors and assigns from and against any and all claims, demands, costs,
liabilities (including, without limitation, liabilities arising by way of active
or passive negligence) and expenses (including court costs and reasonable
attorneys’ fees) of every kind, character and description, whether known or
unknown, accrued or contingent, and whether or not reflected on the books and
records of the Partnership, arising from or relating to the liabilities and
outstanding indebtedness of the Partnership under the Revolving/Term Credit
Facility.

ARTICLE VI

Further Assurances

From time to time after the date hereof, and without any further consideration,
the parties hereto shall execute, acknowledge and deliver all such additional
agreements, instruments and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement.

 

-5-



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

7.1. Order of Completion of Transactions. The transactions provided for in
Articles II and III of this Agreement shall be completed on the date of this
Agreement in the following order:

 

first:

   following the completion of the transactions provided for in Article II and
III of the Contribution Agreement and the sale of Preference Units by the
Underwriters to the public as contemplated in the Underwriting Agreement, the
transactions provided for in Article II shall be completed; and

second:

   following the completion of the transactions as provided in first above, the
transactions provided for in Article III shall be completed.

7.2. Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be consfaued to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation,” “but not limited to,” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

 

-6-



--------------------------------------------------------------------------------

7.3. Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the parties signatory hereto and their respective successors and
assigns.

7.4. No Third Party Rights. The provisions of this Agreement are intended to
bind the parties signatory hereto as to each other and are not intended to and
do not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

7.5. Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the parties
hereto.

7.6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof.

7.7. Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
parties as expressed in this Agreement at the time of execution of this
Agreement.

7.8. Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” to this Agreement.

7.9 Integration. This Agreement supersedes all previous understandings or
agreements between the parties, whether oral or written, with respect to its
subject matter. This document is an integrated agreement which

 

-7-



--------------------------------------------------------------------------------

contains the entire understanding of the parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the parties hereto after the date of this
Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

    LAKEHEAD PIPE LINE PARTNERS, L. P.       By:   Lakehead Pipe Line Company,
Inc.,         its general partner     ATTEST:       By:   /s/ B. F. MacNeill    
  Name:   B. F. MacNeill       Title:   President & Chief Executive Officer    
      ATTEST:       By:   /s/ D. P. Truswell       Name:   D. P. Truswell      
Title:   Vice President, Finance               LAKEHEAD PIPE LINE COMPANY, INC.
ATTEST:       By:   /s/ B. F. MacNeill       Name:   B. F. MacNeill       Title:
  President & Chief Executive Officer           ATTEST:       By:   /s/ D. P.
Truswell       Name:   D. P. Truswell       Title:   Vice President, Finance    
     

 

-8-



--------------------------------------------------------------------------------

    LAKEHEAD SERVICES, LIMITED PARTNERSHIP       By:   Lakehead Pipe Line
Partners, L.P.,         its general partner       By:   Lakehead Pipe Line
Company, Inc.,         its general partner ATTEST:       By:   /s/ B. F.
MacNeill       Name:   B. F. MacNeill       Title:   President & Chief Executive
Officer           ATTEST:       By:   /s/ D. P. Truswell       Name:   D. P.
Truswell       Title:   Vice President, Finance          

 

-9-